Citation Nr: 1128301	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined there was insufficient medical evidence to establish service connection bilateral hearing loss.

The Board notes that the RO reopened the Veteran's claim for service connection for bilateral hearing loss and decided it on the merits.  However, despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The issue of entitlement to service connection for bilateral hearing loss on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A November 1982 rating decision that denied service connection for bilateral hearing loss was not appealed.

2. Additional evidence associated with the claims file since the November 1982 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1. The RO's decision of November 1982, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.  §§ 20.302, 20.1103 (2010).

2. Evidence received since the November 1982 determination is new and material, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable determination with respect to whether new and material evidence has been submitted with regards to the claim for service connection for bilateral hearing loss, and the need to remand for additional development with regard to the merits of the case, no further discussion of VCAA compliance is needed. 

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision and the appeal is perfected following issuance of a statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, service connection for bilateral hearing loss was previously denied by a November 1982 rating decision because it was not shown that the condition was incurred in or caused by service, nor had it been shown that bilateral hearing loss had become manifest to a degree of 10 percent within one year from the date of termination of service.

The evidence of record at the time of that decision included the Veteran's service treatment records and an August 1982 VA audiological examination.  The Veteran's service treatment records show that his hearing was essentially normal for VA purposes upon audiological testing performed at the March 1979 entrance and the May 1982 discharge examinations, with the exception of mild hearing loss in the right ear at 2000 Hz, which was present and remained the same on both examinations.  

In August 1982, the Veteran was afforded a VA examination.  On that occasion, the examiner stated that the Veteran had essentially normal hearing sensitivity bilaterally with the exception of his speech discrimination ability in the right ear which was 92 percent.  The Board notes that while the Veteran's speech discrimination score pertaining to the right ear constitutes a right ear hearing loss disability for VA purposes, his right ear hearing loss was not compensable hearing loss.

The evidence received subsequent to the November 1982 rating decision includes lay statements from the Veteran, VA treatment records, and VA examinations and reports.  In September 2007, the Veteran underwent a VA orthopedic examination whereby he reported that he served for three years on active duty and three years in the Naval Reserves thereafter.  Also in September 2007, the Veteran underwent a VA audiological consultation due whereby he was diagnosed with mild to severe high frequency sensorineural hearing loss bilaterally.  

In a lay statement received from the Veteran in December 2007, he asserted that he endured excessive noise exposure during service due to his close proximity with high volume aircrafts and ships while performing the duties of his Military Occupational Specialty (MOS) of a Bosun's Mate.  In addition, in February 2008, the Veteran stated on his VA Form 9 that his service treatment records did not show treatment for a hearing loss disability because he was told that he had a buildup of ear wax.  He stated that he knew something was wrong because he felt he was hearing as if he were under water.  He further stated that the VA audiology clinic did say that some hearing loss was due to noise exposure during service

In December 2009, the Veteran underwent a further VA audiological examination and evaluation.  On that occasion, the Veteran's preexisting right ear hearing loss was noted upon his entrance examination in March 1979.  The Veteran dated the onset of his bilateral hearing loss between 1979 and 1982 and he reported excessive noise exposure during service while working on the flight deck and in the boiler-room.  Following a puretone audiometry examination, the Veteran was diagnosed with predominately mild to moderately severe sensorineural hearing loss bilaterally.  

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that some of the new evidence contributes "to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability".  See Hodge, supra.  Specifically, the Veteran has reported Naval Reserve service which may potentially produce further medical evidence of the Veteran's hearing loss within one year of his discharge, he has dated the onset of his bilateral hearing loss during service and has alleged specific noise exposure during service, and the medical evidence now shows the presence of a current bilateral hearing loss diagnosis.  Such facts bear directly and substantially upon the specific matter under consideration, are neither cumulative nor redundant, relate to unestablished facts necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  Thus, after resolving all doubt in the Veteran's favor, such evidence is new and material, and the claim for service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2010).

Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).

Accordingly, service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated while performing active duty or ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 1131 (West 2002); 38 C.F.R. § 3.303(a).

In this case, a September 2007 VA examination report shows that the Veteran reportedly served in the Naval Reserves for three years following discharge from active duty.  Moreover, his DD Form 214 shows that he was transferred to the Naval Reserve Personnel Center upon discharge in June 1982.  A review of the record indicates that although service treatment and personnel records from the Veteran's active duty service have been requested and associated with the claims folder, there is no indication that the RO has attempted to verify the Veteran's Naval Reserve service or any potential periods of ACDUTRA or INACDUTRA therein, nor has the RO attempted to obtain any potential Naval Reserves service treatment records, if any.  Such information is in the possession of a Federal department or agency and, therefore falls under the 38 C.F.R. § 3.159(c)(2) duty to assist.

In addition, the Board notes that the Veteran underwent an audiological evaluation in September 2007.  On that occasion, puretone audiological testing was performed, however, the audiometric display has not been associated with the claims file in a manner that is visible to the Board for review.  Because such results are relevant to the claim on appeal in that they may or may not indicate a hearing loss disability for VA purposes at the time of that examination, and because they may indicate the severity or progression of hearing loss at that time, a print out of the associated puretone examination results should be associated with the claims file upon remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the Board notes that the Veteran was afforded a VA audiological examination in December 2009.  On that occasion, the examiner acknowledged that the Veteran had preexisting hearing loss in his right ear upon entering military service as documented on his March 1979 entrance examination.  However, the RO did not request, and the examiner did not provide, an opinion as to whether the Veteran's documented preexisting right ear hearing loss was aggravated by military service.  As such, a medical opinion should be obtained upon remand to determine if the Veteran's bilateral hearing loss is related to or had its onset in service, to include an opinion as to whether the condition initially manifested during a period other than active service, ACDUTRA, or INACDUTRA, and whether the Veteran's preexisting right ear hearing loss was aggravated during any period of service.  First, however, the Board reiterates that the RO/AMC must first attempt to verify all periods of active duty, ACDUTRA, and INACDUTRA and provide such findings in written format for the examiner to review.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether a Veteran is entitled to service connection, all potential theories of entitlement must be considered).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall obtain the Veteran's service personnel and medical treatment records from the United States Naval Reserve Personnel Center to ascertain the Veteran's dates of active service, ACDUTRA, and INACDUTRA, if any, from June 1982 to the present.  

2. If necessary, the RO/AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA) in the United States Naval Reserves.

3. Afford the Veteran an opportunity to submit or identify any evidence pertinent to his claim.

4. Make arrangements to obtain the September 2007 audiology consult puretone examination results and 
obtain all updated VA outpatient treatment records dated since March 2011 from the Wilmington, Delaware VA Medical Center.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5. After completion of the above development to the extent possible, a VA medical opinion should be obtained to determine the nature and etiology of the Veteran's bilateral hearing loss disability.  The examiner should review the claims file prior to rendering his or her opinion, to include the summary prepared by the RO, if applicable, showing all periods of active duty, ACDUTRA, and INACDUTRA and should state that this was done in his or her report.  The examiner should address the etiology of the Veteran's bilateral hearing loss in light of his military service acoustic exposure.  The examiner should provide an opinion as to whether or not it is at least as likely as not (at least 50 percent likely) that the Veteran's bilateral hearing loss was due to, a result of, or if the preexisting right ear hearing loss was aggravated by any period of active duty, ACDUTRA, or INACDUTRA.  

The examiner should set forth a complete rationale for his or her conclusions in the report.  If the examiner is unable to provide the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

6. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


